In an action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered October 9, 1968 in favor of defendants-respondents upon the trial court’s dismissal of the complaint at the close of plaintiff’s case upon a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The issue of whether the space where plaintiff was working had been reserved as a passageway was factual and should have been sub*705mitted to the jury for determination. Christ, Acting P. J., Brennan, Babin, Benjamin and Munder, JJ., concur.